Title: From George Washington to Benjamin Lincoln, 14 August 1791
From: Washington, George
To: Lincoln, Benjamin


(Private) 
My dear Sir,Philadelphia August 14th 1791  
As it never has been my intention to bestow double Offices on the same person, and my design that those Marshalls who have received Appointments under the late Revenue Act should hold the former (i.e. the Marshalls office) until the first of the present month (the time by which the Census was to be returned, or until this business should be accomplished) and no longer, it behooves me to look for a successor to Mr Jackson in the Office of Marshall, for the District of Massats.
How beneficial this Office may be, I know not—At present, the mere emolument of it cannot be, I should suppose, an object; but as a step, it may be desired by such as have nothing better in prospect.
The purpose of this letter, my good Sir, is to request the favor of you to discover—first—whether General Cobb would accept of the Appointment—and 2dly, in case he is disinclined to it, if General Brooks would Act in it. I do not incline to issue the Commission to either of them, or to any other on an uncertainty; because, the refusal of Commissions make a bad impression

on the public mind. Having observed this, and it occurring to you that the first of August is passed, the expediency of an early answer will readily appear; and I shall be thankful for receiving it accordingly. I am always—and sincerely Your Affectionate

Go: Washington

